Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT
Jeffrey Allen Rogers, Appellant                        Appeal from the 462nd District Court of
                                                       Denton County, Texas (Tr. Ct. No. 19-
No. 06-21-00047-CV         v.                          10983-362). Opinion delivered by Chief
                                                       Justice Morriss, Justice Stevens and Justice
Kimberly Annette Coslett, Ralph Milton                 Carter* participating.      *Justice Carter,
Suddath and Point Bank, Appellees                      Retired, Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, (1) we affirm the trial court’s interpretation of the Agreement’s
allocation of ownership in Lot 49, but, because the judgment must account for post-Agreement
transfers, we reverse the summary judgment as to the distribution of proceeds and render a
judgment that the sale proceeds must be distributed 15/16 to Jeffrey and 1/16 to Kimberly;
(2) we further render a judgment requiring the appointed broker to provide a report to the trial
court in compliance with Sections 23A.010 and 23A.011 of the Texas Property Code and
requiring that the sale’s net proceeds be received into the registry of the trial court for
distribution in accordance with this opinion; (3) we reverse the judgment as to the value it
assigned to Lot 49 and remand the issue for an evidentiary hearing to determine Lot 49’s value;
and (4) we reverse and remand the summary judgment as to the fraudulent-lien claim and as to
attorney fees for further proceedings consistent with this opinion.
       We further order that the appellant and appellee shall each pay one-half of all costs
incurred by reason of this appeal.

                                                       RENDERED APRIL 6, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk